Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 27, 2021 have been fully considered but they are not persuasive.
The arguments are based on non-entered amendments and are therefore not persuasive.  However, the arguments are addressed below in the interest of compact prosecution.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Takai cannot heat a sheet and attach a base.  Examiner respectfully disagrees noting sheet 4 is thermoformed by the hot plate 3 [0028] and lower frame 2 is capable of accommodating a base material [0028].
Applicant further argues that an assessment of whether the modification would reduce process time is not possible based on the record.  Examiner respectfully disagrees noting that Miyagawa teaches the processes of heating the surface material and arranging the core member are not conventionally overlapped in time [0012] (like in Takai).  By separately supplying the sheet and the base as taught by Miyagawa, the processes for heating the sheet and arranging the substrate are overlapped and overall time to manufacture the composite is shorter than supplying the base and the sheet together [0038].
Applicant further argues that Takai does not have a core member and thus, the overlap of arrangement and heating of the sheet cannot occur.  Examiner respectfully disagrees with Applicant’s interpretation as lower frame 2 accommodates base material 10 [0030] thus there is still a similar need 
Applicant cites Paragraph [0052] to assert the alignment of the sheet with the base material would be destroyed by the combination of Takai and Miyagawa.  Examiner disagrees with Applicant’s interpretation as [0052] discusses that the adsorption to the heating surface is what prevents the position of the sheet in relation to the base from being changed.  As the sheet separately provided would still be adsorbed to the heating surface, the alignment of the sheet to the base would similarly follow.
Applicant further asserts heating of the sheet cannot occur until the lower frame is in position.  However, Takai is silent in regards to the correlation between lower frame 2 and evacuation P1 and teaches evacuation P1 sucks sheet 4 onto heating surface in order to heat sheet 4 [0042].
Finally, Applicant alleges that overlap of arranging the substrate and heating the sheet prior to evacuation P1 and P2 is contrary to Takai.  However, heating the sheet does not occur prior to evacuation P1 [0042] as set forth above, thus, the overlap does not occur prior to evacuation P1 and P2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958.  The examiner can normally be reached on Monday-Thursday and alternate Fridays 7:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.K./Examiner, Art Unit 1748        

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                                                                                                                                                                                                         6/10/21